                                                                           FILED
                                                                    U.S.OiSTRtCT COURT
                                                                       AUGUSTa Oiv,
                     IN THE UNITED STATES DISTRICT COURTorjig ppj .c py ,
                        SOUTHERN DISTRICT OF GEORGIA                 m UUH
                                   AUGUSTA DIVISION
                                                                  CLERK-UJiDdaL^
UNITED STATES OF AMERICA,                                              SO. DIST. OMaT


vs.                                          CASE NUMBER: l:17-CR-00047-JRH-BKE


BRIGHAM WESTMORELAND,

       Defendant.



                                          ORDER



       Based upon the Motion to Seal filed by the Defendant Brigham Westmoreland, and for

good cause shown therein, it is hereby ORDERED:

       That the Appendix A (redacted SIRF Investigation Report) to Defendant's Sentencing

Memorandum, be sealed until further Order of this Court.

       SO ORDERED this /S^day of October, 2018.



                                    UNITED STATES                             JUDGE
